Citation Nr: 0920334	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  97-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for disability of the 
left lower extremity.

2.  Entitlement to service connection for disability of the 
left upper extremity.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to February 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied claims of service connection for 
"arthritis of the left arm and left leg."  In August 1998, 
the Veteran testified at the RO at a personal hearing.  In 
December 2003, the Veteran testified before the undersigned 
at a personal hearing conducted at the RO.  In July 2004, the 
Board remanded the case for additional evidentiary 
development.

In a decision dated February 2006, the Board denied the 
Veteran's service connection claims for "arthritis" of the 
left arm and left leg.  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a memorandum decision dated December 2007, the 
Court set aside the Board's February 2006 decision, and 
remanded the claims for further adjudication.

In September 2008, the Board sought expert medical opinion 
from the Veterans Health Administration (VHA).  The initial 
report obtained, dated October 2008, was deemed inadequate.  
In November 2008, the Board requested a clarifying opinion 
from the VHA which was received in December 2008.  In a 
statement received in January 2009, the Veteran declined to 
submit any further evidence and/or information in support of 
his claims, and requested adjudication of his claims by the 
Board.

As explained below, the Board has rephrased the issues listed 
on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

From the initial RO rating decision to proceedings before the 
Court, the Veteran's service connection claims have been 
prosecuted as claims of service connection for "arthritis" 
of the left arm and left leg.

In developing these claims, the Board sought expert medical 
opinion from the VHA to determine whether the Veteran's 
arthritis of the left arm and left leg was incurred in 
service or, alternatively, is proximately due to service-
connected disability.  An October 2008 VHA opinion stated 
that the Veteran was "service-connected for the left arm and 
the left leg," but the examiner did not identify the 
disability thought to be service-connected.  As such, this 
examination report was deemed inadequate, and a clarifying 
medical opinion was sought.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) (medical opinion must be supported by 
analysis that Board can weigh against contrary opinions)

A December 2008 VHA opinion stated that the Veteran 
manifested age-related degenerative arthritis of the left 
shoulder and left knee, but the examiner did not articulate 
whether such disabilities were aggravated by service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) (secondary service connection is warranted 
for any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the non-service-connected condition).  
This report is also inadequate for rating purposes.

In February 2009, the Court issued a decision in Clemons v. 
Shinseki, __ Vet. App. __ No. 07-0558 (Feb. 19, 2009) (per 
curiam order) which redefined the concept of what issues are 
encompassed in a service connection "claim" filed by a 
claimant.  In Clemons, the Court held that the scope of a 
claim must be understood from the viewpoint of a lay claimant 
who may not be required to understand sophisticated legal or 
medical distinctions, and that "the claimant's intent in 
filing a claim is paramount to construing its breadth."  The 
Court also cited the holding in Ingram v. Nicholson, 21 Vet. 
App. 232, 254 (2007), which held that VA must apply a 
"sympathetic reading" to a lay person's pleadings with 
attention focused upon the symptoms the claimant is 
attempting to service connect.

In this case, the Veteran has sought service connection for 
"arthritis" of the left arm and left leg.  A review of the 
record discloses opinion from a VA examiner in January 1998 
stating that the Veteran's multiple joint pains were "more 
soft tissue than bony in nature" and that, likely, "some of 
his upper extremity pains are due to the compensation he 
needs to do because of his poor functioning right side 
secondary to mine injury."  At that time, the Veteran had 
reported a mine injury in service which resulted in soft 
tissue injury to his "left side" and massive soft tissue 
injuries to his right side.

In light of the Court's holding in Clemons, the Board finds 
that the Veteran's service connection claims should be 
construed as disability of the left upper and left lower 
extremity, including a soft tissue injury to the left upper 
extremity and left lower extremity.  Unfortunately, the Board 
finds that the January 1998 VA Compensation and Pension 
examination report is also inadequate for rating purposes.  

For example, the VA examiner did not describe the muscle 
group(s) involved or the extent of disability of the 
Veteran's left arm caused by service-connected disability.  
Additionally, the Board finds that the VA examiner did not 
rely on a factually accurate basis for rendering the opinion.  
Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion 
based on an inaccurate factual premise has no probative value 
for reopening).  In this respect, the Veteran's report that 
his left leg was run over by a tank, as well as his report of 
injuring his left side as a result of a mine explosion, is 
not consistent with the evidentiary record.  See Service 
treatment records dated February 1967 (Veteran incurred a 
compound fracture of the distal phalanx of the left great toe 
while working on a vehicle) and April 1967 (Veteran sustained 
a gunshot wound to the right upper extremity, as well as a 
cerebral concussion with scalp laceration).

Accordingly, the Board finds that additional medical 
examination and opinion is necessary to decide these claims.  
38 U.S.C.A. § 5103A(d).  Notably, additional VHA opinion is 
not appropriate as physical examination is necessary to 
identify whether the Veteran currently manifests a soft 
tissue injury of the left upper and/or lower extremity. 

On remand, the Veteran should be also advised of the evidence 
and/or information deemed necessary to establish a disability 
rating and effective date of award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice advising him of the evidence and/or 
information deemed necessary to establish 
a disability rating and effective date of 
award.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Obtain the Veteran's clinical records 
of treatment from the Charleston, South 
Carolina VA Medical Center since August 
2005.

3.  Upon receipt of any additional 
evidence, schedule the Veteran for 
appropriate VA examination(s) to determine 
the nature and etiology of all disability 
present in the left upper and lower 
extremities.  The claims folder must be 
made available to the examiner for review.  
After physically evaluating the Veteran, 
the medical examiner(s) should address the 
following questions, to the best of 
his/her medical knowledge:

    a) identify all disability present in 
the left upper and lower extremities 
(specifically identifying the muscle 
group(s) involved, as appropriate);
    b) for each disability identified, 
provide opinion as to whether it is at 
least as likely as not (probability of 50% 
or greater) that such disabilities had its 
onset in service or is causally related to 
event(s) in service; and
    c) for each disability identified, 
provide opinion as to whether it is at 
least as likely as not (probability of 50% 
or greater) that any current disability of 
the left upper and/or lower extremity has 
been aggravated beyond the natural 
progress of such disorder as a result of 
service-connected disabilities?  
(Aggravation is defined for legal purposes 
as a worsening of the underlying condition 
versus a temporary flare-up of symptoms).

The examiner is also hereby advised that 
the Board finds the Veteran's report that 
his left leg was run over by a tank, as 
well as his report of injuring his left 
side as a result of a mine explosion, is 
inconsistent with the evidentiary record.  
See Service treatment records dated 
February 1967 (Veteran incurred a compound 
fracture of the distal phalanx of the left 
great toe while working on a vehicle) and 
April 1967 (Veteran sustained a gunshot 
wound to the right upper extremity, as 
well as a cerebral concussion with scalp 
laceration)

The reasoning for the opinions expressed 
should fully identify the factual and 
medical basis for reaching the conclusions 
expressed.  The examiner(s) is/are 
specifically requested to discuss and 
reconcile the conflicting medical opinions 
as to whether the Veteran manifests soft 
tissue injury to the left upper and lower 
extremities, and whether his arthritis of 
the left upper and lower extremities is 
traumatic and/or degenerative in nature.  
In particular, the examiner(s) attention 
is directed to VA examination reports 
dated January 1998 and November 2004 as 
well as VHA reports dated October and 
December 2008.

If the examiner(s) cannot provide opinion 
without resort to speculation, the 
examiner(s) should explain why such an 
opinion cannot be provided.

4.  Upon completion of the above, 
readjudicate the claims of service 
connection for disability of the left 
upper extremity and disability of the left 
lower extremity.  If any benefit sought on 
appeal remains denied, provide the Veteran 
and his representative a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

